Citation Nr: 0724435	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-32 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received with 
which to reopen a claim for service connection for residuals 
of a fractured proximal humerus and clavicle right shoulder 
with postoperative rotator cuff tear.  

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.

3.  Entitlement to a rating in excess of 10 percent for 
neurological impairment of the left lower extremity, 
associated with degenerative disc disease and degenerative 
joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2003 and March 2004 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran presented testimony at a Board hearing in 
November 2005.  A transcript of the hearing is associated 
with the veteran's claims folder.  The veteran was informed 
that because the individual who conducted the November 2005 
Board hearing is no longer employed with the Board, he could 
request another Board hearing.  In a May 2007 statement, 
declined another Board hearing.   

The two issues of entitlement to increased ratings for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine and for neurological impairment of the left 
lower extremity are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  By rating decision in February 2001, the RO denied the 
veteran's application to reopen a claim for service 
connection for residuals of a fractured proximal humerus and 
clavicle right shoulder with postoperative rotator cuff tear; 
the veteran initiated an appeal with a timely notice of 
disagreement, but he did not complete the appeal by filing a 
substantive appeal in response to a statement of the case 
issued by the RO.

2.  Certain evidence received since the February 2001 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the claim for 
service connection for residuals of a fractured proximal 
humerus and clavicle right shoulder with postoperative 
rotator cuff tear.

3.  Residuals of a fractured proximal humerus and clavicle 
right shoulder with postoperative rotator cuff tear were 
noted at the time of the veteran's entry into service. 

4.  There was no increase in the severity of the preexisting  
residuals of a fractured proximal humerus and clavicle right 
shoulder with postoperative rotator cuff tear during the 
veteran's active duty service. 

5.  A separate chronic disability of the right shoulder was 
not manifested during service or for many years thereafter, 
nor is any chronic disability of the right shoulder otherwise 
related to service or to any injury during service. 


CONCLUSIONS OF LAW

1.  The February 2001 rating decision that denied the 
veteran's application to reopen a claim for residuals of a 
fractured proximal humerus and clavicle right shoulder with 
postoperative rotator cuff tear is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  New and material evidence has been received since the 
February 2001 rating decision and the claim of service 
connection for residuals of a fractured proximal humerus and 
clavicle right shoulder with postoperative rotator cuff tear 
has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006). 

3.  Residuals of a  fractured proximal humerus and clavicle 
right shoulder with postoperative rotator cuff tear were not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his application to reopen his claim in July 2003.  In 
September 2003, a VCAA letter was issued to the appellant.  
This letter effectively notified the appellant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Since the 
September 2003 VCAA notice preceded the March 2004 RO rating 
decision which adjudicated the right shoulder issue, there is 
no defect with respect to the timing of the VCAA notice. 

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants. Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO 
adjudicated the veteran's service connection claim for a 
shoulder disability on a de novo basis, thereby subjecting 
the claim to a less stringent (and more beneficial to the 
claimant) evidentiary standard.  As such, the March 2004 RO 
rating decision did not address the issue of new and material 
evidence.  However, as is discussed below, the Board finds 
that new and material evidence has been received.  As such, 
the veteran has not been prejudiced by the lack of notice 
described in Kent.    

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
September 2003 in which it advised the appellant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Since the 
Board concludes below that the preponderance of the evidence 
is against the claim for service connection for a right 
shoulder disability, any questions as to the appropriate 
disability rating and effective date are rendered moot.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records.  A VA 
examination has been conducted and a medical opinion 
obtained.  There is no indication of relevant, outstanding 
records which would support the appellant's claims.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  For all 
the foregoing reasons, the Board concludes that VA's duties 
to the appellant have been fulfilled with respect to the 
issue on appeal.

New and Material evidence

The Board notes here that the claim was originally denied in 
an August 1994 rating decision.  The August 1994 decision was 
not appealed and became final.  38 U.S.C.A. § 7105(c).  The 
veteran sought to reopen the claim, but in a February 2001 RO 
rating decision, the RO found that no new and material 
evidence had been received.  The veteran filed a timely 
notice of disagreement, but did not file a substantive 
appeal.  The February 2001 rating decision therefore also 
became final.  38 U.S.C.A. § 7105(c).  In July 2003, he 
submitted an application to reopen the claim.  He underwent a 
VA examination in September 2003.  

In its March 2004 rating decision, the RO undertook merits 
analysis suggesting that the claim had been reopened.  
However, even if the RO determined that new and material 
evidence was received to reopen the claim, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received. Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The appellant 
has had the opportunity to present evidence and argument in 
support of his appeal.  There is no indication that the 
Board's present review of the claim will result in any 
prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in July 2003); consequently, the current 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2006) 
provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board notes that the most recent final denial of the 
veteran's claim is the February 2001 RO rating decision.  The 
evidence before the RO at that time consisted of the 
veteran's service medical records; a December 1973 statement 
from Dr. S.R.; outpatient treatment records from Dr. K.J.B. 
dated August 2000 to October 2000; and an August 2000 VA 
examination.  It appears that the basis for the denial was 
the fact that the veteran suffered a right shoulder injury 
prior to service (1968) but it did not permanently become 
worse while he was in service.  

The evidence submitted since the February 2001 RO rating 
decision consists of outpatient treatment records and 
correspondences from Dr. G. H. who has opined that the 
veteran's shoulder disability is related to service; a March 
2004 medical report from Dr. E.P. in which he opines that the 
veteran's right shoulder disability was aggravated by 
service; and a September 2003 VA examination report in which 
the examiner opined that the veteran's right shoulder injury 
was not aggravated in service.  These opinions were not 
considered at the time of the February 2001 RO rating 
decision.  Therefore, the Board finds that that this evidence 
relates to an unestablished fact necessary to substantiate 
the claim; it is neither cumulative nor redundant; and by 
itself or in conjunction with the evidence previously 
assembled, raises a reasonable possibility of substantiating 
the claim.  Accordingly, the claim for service connection for 
residuals of a fractured proximal humerus and clavicle right 
shoulder with postoperative rotator cuff tear is reopened.  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

At the veteran's November 2005 Board hearing, he acknowledged 
that he had injured his right shoulder prior to service.  He 
stated that the shoulder was dislocated, and required 
staples; but that there had been no injury to the rotator 
cuff at that time.  He was deemed fit for service and didn't 
have any problems with his shoulder throughout the rigorous 
calisthenics during basic training.  

The veteran testified that in 1977, during airborne training, 
he injured his right shoulder upon landing from a parachute 
jump.  He stated that there were high winds during the jump 
and 30-40 men were injured in it.  He went on to state that 
he was treated in the field, where field medics determined 
that the shoulder was dislocated.  They bandaged it; 
immobilized it; and provided medication to the veteran.  He 
indicated that he stayed out in the field for approximately 
three weeks because the medics assessed that the shoulder 
would take care of itself.  He reported that he was not 
hospitalized; and no doctors examined the shoulder.  He 
claimed that he was precluded from participating in any more 
jumps.  After the training exercise, he was sent back to his 
unit at Fort Bragg.  He stated that he was not seen by a 
doctor at that time because by then, the veteran felt healthy 
(and his symptoms were getting better).  He continued to 
treat pain with aspirin; and he continued to perform his 
duties as an Airborne infantryman until he was discharged.  
The veteran further testified that he was unaware of any 
medical records that would show treatment for his right 
shoulder.  He referenced an article which reported that 
numerous men were injured during this particular jump.  He 
testified that he has had difficulties with right shoulder 
symptoms ever since.  He veteran explained that he did not 
mention it during his separation examination because he saw 
that other servicemembers with medical problems had had their 
discharge held up by six months to a year and he wanted to 
get back home as soon as possible.  

The veteran testified that he tore his rotator cuff in the 
early 1980s; and that he had a total shoulder replacement in 
January 2005.  He believes that the in-service injury made 
him more susceptible to future injuries.  

A December 1973 correspondence from Dr. S.R. reflects that 
prior to service, the veteran sought treatment for a fracture 
of the proximal portion of the right humerus.  He underwent a 
closed reduction of the metaphyseal fracture separation.  As 
a result of subsequent displacement, he underwent open 
reduction internal fixation in November 1968.  He was also 
subsequently treated for a fracture of the right clavicle.  
This all occurred prior to service, and Dr. R.S. did not 
believe that either injury would hamper the veteran's 
performance of military duties.  

The veteran's January 1974 entrance examination revealed a 
scar on the right upper arm.  There were two retained 
staples.  Shoulder girdle was excellent.  There was solid 
union of the fracture with no arthritis seen.  In his January 
1974 Report of Medical History, the veteran acknowledged his 
history of a broken bone; bone, joint, or other deformity; 
and a painful or "trick" shoulder.   

In October 1975, the veteran sustained an in service injury 
to his left shoulder while playing combat football.  X-rays 
revealed a probable left acromioclavicular separation.  His 
December 1977 separation examination did not reference any 
complaints or abnormal clinical findings related to the right 
shoulder, nor was there any mention of any injury to the 
right shoulder during service.

The claims file contains no post service medical evidence 
until the veteran's April 1994 VA examination.  At that 
examination, he reported a pre-service injury to his right 
shoulder.  There is absolutely no mention in the examination 
report of a right shoulder injury sustained during a 
parachute jump, nor is there any mention of the alleged early 
1980s torn rotator cuff to which the veteran testified at his 
Board hearing.  Instead, the veteran stated that he 
dislocated his right shoulder while playing combat football 
in service.  The Board notes that this is inconsistent with 
the service medical records, which only reflect an injury to 
the left shoulder.  The veteran also reported that in October 
1992, he fell down the stairs at work, tearing his right 
rotator cuff.  He was off of work for two weeks but was only 
diagnosed with a sprain.  In February 1994, he underwent an 
MRI; and in March 1994, he underwent corrective surgery for a 
torn rotator cuff.  The veteran complained that the scar 
tissue in the joint causes some popping noise and catching.  

After an examination and x-rays, the April 1994 examiner 
diagnosed the veteran with status post repair of torn rotator 
cuff with internal fixation staples and degenerative 
arthritis with cicatrix.  There was no evidence of an acute 
fracture.  

In a July 2003 medical report, Dr. G.H. stated that while in 
the military, "the veteran had to do paratrooping in which 
he had to jump out of airplanes.  He had a dislocation in his 
left shoulder but due to over-compensations that he had when 
he had to jump he also injured his right shoulder."  He also 
stated that the military has not "taken into consideration 
the fact that [the veteran] would have to compensate for a 
dislocated shoulder while doing paratrooping when landing it 
only seems reasonable and prudent that his injuries are 
related for compensation with performing a service."  
Finally, Dr. G.H. diagnosed the veteran with degenerative 
joint disease of the right shoulder and the left shoulder and 
opined that "his shoulder injuries are secondary to 
compensatory injury from his paratrooping."  

The veteran underwent a VA examination in September 2003.  He 
reported that he injured his right shoulder in 1977 while 
performing a parachute jump.  He also reported being treated 
in the field and then spending 3-4 days in the base hospital.  
(The Board notes that this is inconsistent with his November 
2005 Board hearing testimony in which he stated that his only 
treatment was by field medics; that he stayed out in the 
field for three weeks; and did not go to the hospital upon 
returning to base).  The veteran reported that after service, 
he worked as a long distance truck driver until he was unable 
to function effectively (difficulty shifting gears) due to 
back and shoulder problems. 

After a through examination and a full review of the 
veteran's claims file, the examiner opined that the veteran's 
right shoulder disability is not secondary to the veteran's 
left shoulder disability.  He stated that he could not find 
"clear historical documentation that indicates a right 
shoulder injury or condition occurred as a result of the left 
shoulder injury or that the veteran overused or 
overcompensated with the right shoulder for the impaired left 
shoulder."  He further opined that "it is more likely the 
present condition of the right shoulder is directly related 
to: (1) the documented first injury (high school) in 1969, 
(2) the documented second injury (work) in 1992 and (3) to 
the prolonged repetitive use (shifting gears) of the right 
upper extremity in his work as a long distance truck driver 
for many years."  

A March 2004 report from Dr. E.P. acknowledges the veteran's 
pre-service injury; post service rotator cuff tear in 1993; 
and alleged in-service injury while parachute jumping.  He 
stated that "I do feel that at least a portion of damage in 
[the veteran's] right shoulder is related to his injury in 
the military."  He acknowledges that while the veteran's 
pre-service injury may have contributed to the deterioration 
of the joint, "it is much more likely that a glenohumeral 
joint dislocation, which is an articular injury, would cause 
arthritis, than it is a problem in the collarbone or proximal 
humerus."  

Analysis

The Board notes that over the course of this appeal, the 
veteran has argued different theories of entitlement.  At the 
November 2005 hearing, it appears that the veteran and his 
representative focused on an aggravation of preexisting 
disability theory.  However, the Board will also consider the 
possibility that the veteran's right shoulder disability has 
been aggravated by his service connected left shoulder 
disability.  

The Board observes here that a preexisting right shoulder 
injury was noted at the time of the veteran's entrance 
examination, and he does not now claim otherwise.  He is 
therefore not entitled to a presumption of soundness with 
regard to such preexisting disorder.  38 C.F.R. § 3.304.  The 
possibility of aggravation during service must nevertheless 
be considered.  With regard to the veteran's argument that 
the preexisting right shoulder disorder was aggravated by a 
particular parachute jump, the Board believes it highly 
significant that the veteran's service medical records do not 
include any complaints or clinical findings of right shoulder 
problems, nor is there any reference to any parachute injury 
to the right shoulder.  The veteran did seek medical 
treatment for a football-related injury to the left shoulder, 
and service medical records include rather detailed records 
of left shoulder complaints and treatment.  It would seem 
reasonable to expect that right shoulder complaints would 
have been documented in the service medical records if the 
veteran believed that the preexisting right shoulder disorder 
had increased in severity.  

Furthermore, there is no post service evidence of a right 
shoulder disability until the veteran's April 1994 VA 
examination (16 years after service).  When he was examined 
in April 1994, he made absolutely no mention of a right 
shoulder injury sustained during a 1977 parachute jump; nor a 
rotator cuff tear that he allegedly sustained in the early 
1980s.  Instead, he attributed his alleged off and on pain to 
an alleged right shoulder injury he sustained in 1975 or 
1976.  As noted above, there is no evidence that he injured 
his right shoulder at that time.  Instead, it was his left 
shoulder that was injured.  The Board also notes that his 
testimony regarding treatment in the field appears to be 
inconsistent with his report to the September 2003 VA 
examiner (in which he stated that he spent 3-4 days in the 
base hospital).  It may very well be that some confusion 
regarding which shoulder was involved is due to some fading 
of memory with the passage of time, but such inconsistencies 
must be considered by the Board in weighing the credibility 
of the veteran's current statements and testimony regarding 
the details of the claimed right shoulder injury. 

In regards to the competing medical opinions, the Court has 
held that it is the Board's duty to determine the credibility 
and weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board may not ignore the opinion of a 
physician, it is certainly free to discount the credibility 
of that physician's statement.  Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994), and an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 
(1991).   

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the VA medical opinion over the opinions of the 
private physicians in this case.  The medical opinions 
submitted by Drs. G.H. and E.P. are inadequate in that 
neither of the physicians indicate whether he has reviewed 
the veteran's complete in service and post service medical 
records.  Dr. G.H.'s July 2003 report failed to discuss the 
complete medical history of the veteran inasmuch as there is 
no mention of his pre-service injury.  Both physicians fail 
to address the fact that the veteran's service medical 
records are absent of any complaints or findings of a right 
shoulder disability; which means that they have each 
attributed aggravation of a disability to an injury even 
though there is no evidence that the alleged injury ever 
occurred.  They also fail to account for the time lapse 
between the veteran's service and the first evidence of right 
shoulder symptoms (approximately 16 years after service).  

On the other hand, the September 2003 VA medical examination 
report is based upon a complete review of the record.  It is 
a thorough report that summarizes all of the relevant 
evidence and provides a detailed rationale for the opinions 
expressed.  The opinion was based on the findings of the 
examiner himself, as well as a review of all of the in-
service and post-service evidence.  For these reasons, the 
Board finds the VA medical opinion to be the most persuasive.  

In weighing the evidence for and against the claim, it is 
also pertinent to note that the veteran's separation 
examination was negative for any abnormal findings beyond 
those that existed at the time the veteran entered service.  
The fact that there are no medical records for approximately 
16 years post-service is also relevant; the Court of Appeals 
for Veterans Claims has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999).  

The service medical records contain no evidence of symptoms, 
treatment, or diagnosis relating to a right shoulder 
disability, beyond the scope of the original, pre-service 
disability.  The first post service medical evidence of a 
right shoulder disability is dated April 1994, approximately 
16 years after service.  Under these circumstances, service 
connection for the veteran's right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

As noted above, the veteran also indicated that he believes 
that his right shoulder became aggravated as secondary to his 
service connected left shoulder disability.  In essence, he 
believes that as a result of having a weakened left shoulder, 
he is forced to compensate by putting additional strain on 
his right shoulder.  Dr. G.H.'s July 2003 report that opined 
that "the fact that [the veteran] would have to compensate 
for a dislocated shoulder while doing paratrooping when 
landing it only seems reasonable and prudent that his 
injuries are related for compensation with performing a 
service."  However, the September 2003 VA examiner 
contradicted Dr. G.H.'s findings.  The VA examiner opined 
that there is no "clear historical documentation that 
indicates a right shoulder injury or condition occurred as a 
result of the left shoulder injury or that the veteran 
overused or overcompensated with the right shoulder for the 
impaired left shoulder."  Once again, and for the reasons 
discussed above, the Board finds that the opinion of the VA 
examiner is more probative than the opinion rendered by Dr. 
G.H.  

As the preponderance of the evidence is against the claim for 
service connection for a right shoulder disability, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for residuals of a fractured proximal 
humerus and clavicle right shoulder with postoperative 
rotator cuff tear is denied.  To this extent, the appeal is 
denied.  




REMAND

The Board notes that it has been four years since the 
veteran's most recent VA examination of April 2003.  While a 
new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995). 

The veteran submitted an October 2005 MRI that showed 
interval progression of the degenerative findings noted in a 
November 2002 MRI.  Moreover, an October 2005 treatment note 
from Dr. G.H. states that the October 2005 MRI "shows 
progressive change and further deterioration of the lumbar 
spine with new anular tear that further increases back 
pain."  Given this suggestion in the medical evidence of an 
increase in severity since the last VA examination, the Board 
believes a current examination is necessary to allow for 
informed appellate review.  

Finally, the Board notes that at his November 2005 Board 
hearing, he testified that he has missed seven weeks of work 
within the past 12 months due to his back disability.  The 
veteran is advised that employment records reflecting his 
time from work would be considered relevant evidence that 
should be submitted to the RO.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
appropriate VA examination(s), to 
ascertain the current severity of his 
service-connected lumbar spine disability 
and the neurological impairment.  The 
claims file must be made available to the 
examiner(s) for review in connection with 
the examination(s).  Any medically 
indicated tests, such as x-rays, should 
be conducted, and all examination 
findings should be clearly reported to 
allow for application of VA rating 
criteria.  Range of motion should be 
reported together with the point (in 
degrees) at which pain is elicited in 
range of motion testing.  Any additional 
functional loss due to fatigue, 
incoordination and/or repeated use should 
be reported, including during flare-ups.  
Neurological findings should be clearly 
reported to allow for application of VA 
rating criteria.  If possible, the 
examiner should comment on the duration 
and frequency of any incapacitating 
episodes. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if higher ratings are warranted 
for the two disabilities.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


